TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00124-CV



             Capital Pacific Holdings, LLC; Capital Pacific Holdings, Inc.; and
                Clark Wilson Homes, Inc. d/b/a Capital Pacific Homes and
                           Capital Pacific Homes, Inc., Appellants

                                                 v.

                       Darryl E. Atkinson and Kari Branch, Appellees



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
 NO. D-1-GN-07-000404, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Capital Pacific Holdings, LLC; Capital Pacific Holdings, Inc.; and

Clark Wilson Homes, Inc. d/b/a Capital Pacific Homes and Capital Pacific Homes, Inc. no longer

wish to pursue their appeal and have filed an unopposed motion to dismiss it pursuant to their

settlement agreement with appellees Darryl E. Atkinson and Kari Branch. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Waldrop and Henson


Dismissed on Appellants’ Motion


Filed: November 16, 2007